Citation Nr: 1635841	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-13 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee strain.

2.  Entitlement to an evaluation in excess of 10 percent for left shoulder strain.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a bilateral foot disability, to include right foot 5th digit exostosis.  

7.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a videoconference hearing before the Board in July 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  

The Board notes that in a separate June 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for to right foot 5th digit exostosis.  A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The evidence of record shows diagnosis right foot 5th digit exostosis, and that the Veteran seeks compensation for the symptomatology associated therewith.  Accordingly, the claim for service connection of a bilateral foot disability has been interpreted by the Board to encompass right foot 5th digit exostosis.

The Veteran has indicated that his service-connected disabilities of the knees and shoulders have either caused substantial interference with his employment, or that he has had to quit working as a result thereof.  See Board hearing transcript at pg. 20.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to service-connected disability, and as such, TDIU is properly before the Board.

The issues of entitlement to an evaluation in excess of 10 percent for right knee strain, entitlement to an evaluation in excess of 10 percent for left shoulder strain, entitlement to service connection for sleep apnea, entitlement to service connection for a low back disability, entitlement to service connection for a bilateral foot disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent and probative evidence establishes that the Veteran incurred hemorrhoids in service.


CONCLUSION OF LAW

Service connection for hemorrhoids is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that his hemorrhoids are attributable to service.  He particularly asserts that his hemorrhoids began in and persisted since then, testifying that he had surgery to treat them as recently as 2005.

A review of the service treatment records reflects that at entrance, examination of the Veteran was clinically normal, and that the Veteran denied piles or any rectal disease.  See reports of medical examination and history dated in August 1984.  

Following entrance examination, the service records reflect numerous complaints related to perianal lesions and condylomata in 1994.  They also reflect concurrent assessment of hemorrhoids.  See October 5, 1994, service medical record.  

In September 2015, the Veteran received a VA examination.  At that time mild to moderate hemorrhoids were assessed, with an onset date of 1987.  The VA examiner concluded that they were less likely than not related to service on the basis that the service treatment records "do not indicate evidence of hemorrhoids."  

In October 2015, VA obtained a medical opinion to address the etiology of the Veteran's claimed hemorrhoids.  The examiner concluded that it was "at least less likely as not (less than 50 percent or greater probability) that the Veteran's hemorrhoids" were incurred or caused by service.  In terms of rationale, the examiner noted the October 1994 assessment of perirectal warts/lesions and internal hemorrhoids as an incidental finding.  However, he concluded that the Veteran was treated conservatively and recovered without residual side effects, or persistent or recurrent sequelae, notwithstanding the September 2015 assessment of hemorrhoids.  

In resolving any doubt in the Veteran's favor, the Board concludes that service connection for hemorrhoids is warranted.  The Veteran's service records disclose that he did not enter service with hemorrhoids, and that they were assessed in 1994.  The Veteran has reported continuing symptoms since then, and his reports are competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Each VA opinion seems to be unfavorable, but the September 2015 examination does not address the clear history of hemorrhoids in service, and the October 2015 opinion concludes that the in-service hemorrhoids resolved, despite the September 2015 assessment of hemorrhoids.  However, with respect to each 2015 opinion, the Board notes that had the examiners correctly noted the service history and current assessment hemorrhoids, it appears that the opinions would have been favorable.  Accordingly, in light of the Veteran's competent reports of symptomatology in and since service, the claim is granted.  Gilbert, supra.  

The Board has considered seeking further development in this case, to include another medical opinion to address the etiology of hemorrhoids.  However, the Board finds that obtaining one more such opinion is unlikely to resolve this question with any greater degree of certainty than has already been accomplished.  Instead, the Board finds that such action would only needlessly delay adjudication of the appellant's claims and that the record is sufficient to adjudicate the claim.  The Court has held that such delays are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for hemorrhoids is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).
The Veteran seeks entitlement to an evaluation in excess of 10 percent for a right knee strain.  He is currently assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides for evaluation of recurrent subluxation or lateral instability.  

In September 2015, the Veteran was most recently examined.  At that time, status-post ACL repair, status-post meniscus repair and status-post arthroscopy of the right knee was assessed.  Notably, VA records reflect a history of meniscal tear in 2008.  

The September 2015 VA examination report relating to evaluation of the right knee must be returned for clarification.  The report fails to address whether the meniscal pathology is a progression of the Veteran's service-connected knee disability, and it seems unclear to the Board whether a change in diagnosis has been made.  See 38 C.F.R. § 4.13.  As such, the matter is remanded to obtain an examination and opinion to clarify the matter.  38 C.F.R. § 4.2.

In September 2015 and April 2016, the Veteran received VA examinations to address the severity of his left shoulder strain.  At each examination, motion of the left arm was not limited to at or below shoulder level.  However, at his Board hearing, the Veteran related was unable to lift objects above shoulder level.  The examination reports do not address range of motion metrics with such weightbearing.  See Correia v. McDonald, --- Vet. App. ----, No. 13-3238, slip. op. at 12 (July 5, 2016).  Accordingly, the examination reports must be returned.  38 C.F.R. § 4.2.

VA obtained medical opinions dated in September 2015 and October 2015 to address the etiology of his claimed low back disability.  In each case, VA examiners rendered negative etiological opinions, with the October 2015 VA examiner reasoning that the Veteran had 2 isolated instances of low back pain in service, without resultant disability.  Rather, he attributed the disability to other non-service factors.  

The Veteran also claims that his low back disability is caused or aggravated by service-connected disabilities, including those of the knees.  See Board hearing transcript at pg. 8.  No examination addresses the question of secondary service  connection under 38 C.F.R. § 3.310.  Accordingly, the examination reports are returned to address this question.  38 C.F.R. § 4.2.

The Veteran also seeks entitlement to service connection for a bilateral foot condition, to include right foot 5th digit exostosis.  VA examination in September 2015 resulted in assessment of bilateral pes planus.  

Of record is an October 2015 opinion on the Veteran's bilateral pes planus.  The opinion is negative, with the examiner concluding that "[t]he condition was clearly present when he entered service and was not aggravated beyond the natural progression of the condition."  

The foot disability opinion must be returned.  38 C.F.R. § 4.2.  Pes planus was not assessed at entrance, and the examination report thus addresses the wrong standard.  In rendering any opinion, the examiner must specifically consider the presumption of soundness.  When no defect is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable (i.e., undebatable) evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).  A history of the pre-service existence of a condition recorded at the time of the entrance examination does not constitute a notation of such a condition, and a claimant's condition is not "noted" when the induction examination does not contain a medical diagnosis by the examiner.  See 38 C.F.R. § 3.304(b)(1).

The Veteran claims that he has sleep apnea attributable to service.  He has related a history of heavy snoring and fatigue in and since service.  Service records disclose a history of nasal/sinus allergies, but no sleep apnea.  He was diagnosed as having sleep apnea in 2009.  

He was afforded a VA examination to address the etiology of sleep apnea in September 2015.  Examination resulted in a negative etiological opinion, with the examiner reasoning that obstructive sleep apnea occurs due to obstruction of oropharyngeal airway in sleep" and that "[s]inus complaints, fatigue, and allergies are less likely to cause OSA."

The opinion on sleep apnea is in need of clarification.  The opinion does not address any lay reports of snoring, etc., in and since service.  The Veteran, as well as any other lay person, is competent to relate observations of these symptoms.  Jandreau, supra.  The examination is thus based upon an inadequate history, and is returned.  38 C.F.R. § 4.2.

The Veteran has not been informed of the evidence and information necessary to substantiate a claim under a theory of secondary service connection.  See 38 C.F.R. § 3.310.  Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 Accordingly, the claim must be remanded.

The Veteran receives regular VA medical treatment from the Washington D.C. VA Medical Center (VAMC). In July 2016 the Veteran testified that he had received recent VA treatment.  The latest VA records are dated April 25, 2016.  Thus, up-to-date treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

As noted in the Introduction, the Board finds that the record has raised a claim for a TDIU rating.  The AOJ has not developed or adjudicated the matter of whether the Veteran's service-connected disabilities, render him unemployable.  Therefore, the TDIU claim must be remanded to the AOJ for adjudication.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a letter pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a).

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

3.  Consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, notify the Veteran of what information and evidence are needed to substantiate his a claim of entitlement to service connection on a secondary basis.  The Veteran must be notified of what portion of that evidence VA will secure, and what portion he must submit.  If requested, VA will assist him in obtaining records of treatment from private medical professionals, or other evidence, provided that he provides sufficient, identifying information and written authorization. Depending upon the Veteran's response, any and all assistance due the Veteran must then be provided by VA to him.

4.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after approximately April 25, 2016, from the Washington, D.C. VAMC.  Perform any and all follow-up as necessary, and document negative results.  

5.  After the development directed in paragraphs 1 through 4 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the extent and severity of his service-connected right knee disability.

All indicated studies, including range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion should include range of motion testing in active motion, passive motion, weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

With respect to any meniscal pathology, the examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that this is a progression of the service-connected knee disability, a progression thereof, or a change in diagnosis. 

A complete explanation for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  After the development directed in paragraphs 1 through 4 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the extent and severity of his service-connected left shoulder disability.

All indicated studies, including range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion should include range of motion testing in active motin, passive motion, weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

A complete explanation for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

7.  After the development directed in paragraphs 1 through 4 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed sleep apnea.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.
The examiner must address the following question:

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that sleep apnea was incurred during service or is otherwise etiologically related to service.

Review of the entire file is required; however, attention is invited to the lay reports of snoring in service. 

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.

8.  After the development directed in paragraphs 1 through 4 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed low back disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the claimed low back disability either began in service or is related to service?

b) If the examiner concludes that it is less likely than not that such was incurred or is otherwise attributable to service, the examiner is asked to address, whether it is it at least as likely as not (i.e. a 50 percent probability or greater) that that the Veteran's service-connected bilateral knee disabilities caused or aggravated a low back disability.  If the examiner finds aggravation, she or he should indicate the approximate degree of disability or baseline before the onset of the aggravation to the extent possible.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.

9.  After the development directed in paragraphs 1 through 4 has been completed to the extent possible, schedule the Veteran for a new VA examination to determine the presence, severity and etiology of the Veteran's claimed bilateral foot disability.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether, for each diagnosed disability of the feet, to include bilateral pes planus and  right foot 5th digit exostosis, it is at least as likely as not (a 50 percent or better probability) that the disability is attributable to service.  Attention is directed to the Veteran's reports of foot pain from wearing boots.

If, and only if, the examiner believes that the Veteran's bilateral pes planus and/or right foot 5th digit exostosis is not attributable to service, the examiner is asked provide an opinion on the following for each disability: (1) Whether there is clear and unmistakable evidence that the disability pre-existed service and (2) Whether there is clear and unmistakable evidence that the disability was not aggravated by service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Clear and unmistakable evidence means evidence that is undebatable or that cannot be mistaken or misunderstood.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.

10.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


